In an action to recover damages for an alleged libel, the appeal is from an order denying a motion for a preference, pursuant to rule 151 of the Rules of Civil Practice. The motion was made on the ground that the corporate respondent will liquidate its affairs and have no funds left to pay any judgment if the case proceeds to trial under normal calendar conditions. Order affirmed, with $10 costs and disbursements. No opinion. Wenzel, Acting P. J., Beldock, Ughetta, Hallinan and Kleinfeld, JJ., concur.